81 F.3d 152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Paul C. SHAECHTER, Defendant-Appellant.
No. 95-7064.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 2, 1996.

Brian William Shaughnessy, SHAUGHNESSY, BOROWSKI & GAGNER, Washington, D.C., for Appellant.   Christine Manuelian, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, MD, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. § 2255 (1988) motion and denying his motion for reconsideration.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.   Accordingly, we affirm on the reasoning of the district court.   United States v. Shaechter, Nos.  CR-93-188-H;  CR-93-301-H;  CA-94-3536-H (D. Md. June 14, 1995;  June 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED